The burden of the State's argument in its opinion for rehearing is that a juror is not disqualified merely because of relationship to a witness in the case. This will be conceded. The original opinion, discussing the Juror Stutts, makes it clear that there is something more than a relationship to a witness. His uncle who had been summoned as a witness was an interested party in the prosecution. It is unthinkable that Stutts could be a fair juror under the facts as sufficiently stated in the opinion. The case of Burge v. State,35 S.W.2d 735, is relied upon as authority for the conclusion reached that this case should be reversed. The District Attorney, in his brief, admits the seriousness of the question in view of the Burge case. We think the Burge case is in point, is decisive, and furthermore, that it sounds a note of warning which might well be heeded consistent with the statement hereinafter made on the subject of reasonable doubt.
The District Attorney devotes considerable attention to the remarks made relative to the Juror Ellington, apparently taking the view that we are overruling Cortez v. State,161 S.W.2d 495, and holding Ellington to be disqualified. The opinion says "* * * we think the trial court should have sustained this challenge for cause. However, we would not base a reversal hereof on this matter alone." Ellington was not taken as a juror and the opinion is construed to mean that it would have been reversed but for the fact that he was eliminated. We have no intention to overrule or modify the holding on the subject in Cortez v. State, supra, but there does appear under the circumstances of the case now before us a relationship, by marriage *Page 367 
and long acquaintance, which impressed us as being dangerous, from which an uncertainty arises as to the ability of the juror to be fair.
We have read a large number of expressions by different judges of this and other courts on the subject and while there is not an expressed conflict in the line of decisions it is revealed that various judges have had different leanings, some one way and some another, which might reasonably be expected to have produced conflict in the decisions. This indicates that varied circumstances might easily have determined some of these cases quite differently. The writer of this opinion is very frank to say that when circumstances are such as to reasonably create a doubt in the mind of the trial judge as to the ability of a juror under given circumstances to be fair it becomes the duty of the trial judge to resolve that doubt in favor of the party raising the objection. Any other viewpoint would be inconsistent with the rule of reasonable doubt.
Judge Morrow calls attention to a number of decisions on the subject and quotes from Sorrell v. State, 169 S.W. 299, as follows: "One improper juror destroys the integrity of the verdict."
Judge Henderson said, in Cortez v. State, 69 S.W. 536, "Prejudice is a sinister quality; and the very person whom it actuates may be unconscious of its existence." It has also been observed with frequent expression that jurors who are in position in relation to interested parties to have questions raised about their qualifications are asked whether or not they could give the party a fair trial. They are not further examined as to what their idea of a fair trial for that party would be.
Much more is involved than the mere right of the party on trial. The case before us presents a good example. The circumstances of the case indicate one in which no jury of fair minded men would occasion surprise by inflicting the death penalty. Nevertheless, their verdict in the case should be clothed and surrounded with such circumstances as would entitle them, as a body and as individuals, as well as the officers of the court, to the highest respect in the minds of the general public whose viewpoint may be considered as a valuable aid in the enforcement of law. Our Constitution (Art. 1, Sec. 10) guaranties to a party on trial circumstances and conditions entitling him to the assurance that no sentiment or design against him shall find a way into the jury box save that raised by the testimony heard upon the trial. It has been said: "The verdict of the jury should reflect the testimony in the case. The reflection should be a perfect *Page 368 
one, not a distorted or imperfect one. One crack in the mirror, one ripple upon the surface of the pool, is sufficient to destroy the trueness of the reflection." It is just as important in the proper procedure for the guarantee of fair and impartial trials to protect the accused against one biased juror as it is against twelve. The rule is not made for the trial alone of the innocent wrongfully accused but as well for those who, like the appellant in this case, apparently received an appropriate penalty. No rule can be recognized for one which can not be applied to all parties accused of crime.
The State's motion for rehearing is overruled.